EXHIBIT 10.3

APOGEE ENTERPRISES, INC.

(“Apogee”)

DEFERRED INCENTIVE COMPENSATION PLAN

(2005 Restatement)

First Effective February 27, 1986

As Amended and Restated Effective January 1, 2005



--------------------------------------------------------------------------------

APOGEE ENTERPRISES, INC.

(“Apogee”)

DEFERRED INCENTIVE COMPENSATION PLAN

(2005 Restatement)

TABLE OF CONTENTS

 

                        Page SECTION 1.    INTRODUCTION AND DEFINITIONS    1   
1.1.      Amendment and Restatement       1.2.      Unfunded Obligation      
1.3.      Definitions            1.3.1.      Affiliate            1.3.2.     
Committee            1.3.3.      Deferred Compensation Account            1.3.4.
     Disability            1.3.5.      Financial Hardship            1.3.6.     
Fiscal Year            1.3.7.      Incentive Plan            1.3.8.     
Participant            1.3.9.      Plan            1.3.10.      Post 2004
Account            1.3.11.      Pre 2005 Benefit            1.3.12.     
Retirement            1.3.13.      Subsidiary            1.3.14.     
Termination of Employment    SECTION 2.    PARTICIPATION    3    2.1.     
Participation            2.1.1.      Participation by Affirmative Selection   
        2.1.2.      Election of Participants       2.2.      Specific Exclusion
   SECTION 3.    DEFERRED COMPENSATION ACCOUNT    4    3.1.      Crediting the
Account       3.2.      Earnings on the Account       3.3.      Administration
of the Account   

 

-i-



--------------------------------------------------------------------------------

SECTION 4.    DISTRIBUTION OF DEFERRED COMPENSATION ACCOUNT    5    4.1.   
Events of Distribution       4.2.    Alternative Distribution Methods       4.3.
   Installment Distributions       4.4.    Key Employee       4.5.   
Beneficiary of Key Employee    SECTION 5.    INTEREST OF PARTICIPANT    6
SECTION 6.    DESIGNATION OF BENEFICIARIES    6    6.1.    Right to Designate   
   6.2.    Failure of Designation       6.3.    Disclaimers by Beneficiaries   
   6.4.    Definitions       6.5.    Special Rules       6.6.    No Spousal
Rights       6.7.    Death Prior to Full Distribution       6.8.    Facility of
Payment    SECTION 7.    GENERAL MATTERS    9    7.1.    Amendment and
Termination          7.1.1.    Before a Change in Control          7.1.2.   
After a Change in Control          7.1.3.    No Oral Amendments          7.1.4.
   No Amendment to Section 5          7.1.5.    Plan Binding on Successors      
   7.1.6.    Termination       7.2.    ERISA Administrator       7.3.    Service
of Process       7.4.    Administrative Determinations       7.5.    Rules and
Regulations       7.6.    Certifications       7.7.    Errors in Computations   
SECTION 8.    CLAIMS PROCEDURE    11    8.1.    Original Claim       8.2.   
Claims Review Procedure       8.3.    General Rules   

 

-ii-



--------------------------------------------------------------------------------

SECTION 9.    CONSTRUCTION    13    9.1.    ERISA Status       9.2.    IRC
Status       9.3.    Disqualification       9.4.    Rules of Document
Construction       9.5.    References to Laws       9.6.    Effect on Employment
      9.7.    Choice of Law       9.8.    Delegation       9.9.    Not an
Employment Contract       9.10.    Tax Withholding       9.11.    Expenses      
9.12.    Spendthrift Provision       9.13.    Certifications       9.14.   
Errors in Computations   

 

-iii-



--------------------------------------------------------------------------------

APOGEE ENTERPRISES, INC.

(“Apogee”)

DEFERRED INCENTIVE COMPENSATION PLAN

(2005 Restatement)

SECTION 1

INTRODUCTION AND DEFINITIONS

1.1. Amendment and Restatement. Effective February 27, 1986, Apogee Enterprises,
Inc., a Minnesota corporation (hereinafter sometimes referred to as “Apogee”)
and certain affiliated corporations (together with Apogee hereinafter sometimes
collectively referred to as the “Employers” and separately as the “Employer”)
created a nonqualified, unfunded, elective deferral plan for the purpose of
allowing a select group of management and highly compensated employees of the
Employers to defer the receipt of incentive compensation which would otherwise
be paid to those employees. Apogee reserved to itself, by action of the
Compensation Committee of its Board of Directors, to amend that Plan and has
done so on prior occasions. By the adoption of this 2005 Restatement, Apogee
does hereby completely amend and restate the terms of the Plan in this Plan
Statement.

1.2. Unfunded Obligation. The obligation of the Employers to make payments under
this Plan constitutes only the unsecured (but legally enforceable) promise of
the Employers to make such payments. No Participant shall have any lien, prior
claim or other security interest in any property of the Employers. The Employers
shall have no obligation to establish or maintain any fund, trust or account
(other than a bookkeeping account or reserve) for the purpose of funding or
paying the benefits promised under this Plan. If such a fund, trust or account
is established, the property therein shall remain the sole and exclusive
property of the Employer that established it. The Employers shall be obligated
to pay the benefits of this Plan out of their general assets.

1.3. Definitions. When the following terms are used herein with initial capital
letters, they shall have the following meanings:

1.3.1. Affiliate — a business entity which is affiliated in ownership with
Apogee that is recognized as an Affiliate by the Plan Administrator for the
purposes of this Plan.

1.3.2. Committee — the Compensation Committee of the Apogee Board of Directors.

1.3.3. Deferred Compensation Account — the account of a Participant under the
Plan as provided in Section 3.1.

1.3.4. Disability — mental or physical disability which, in the opinion of the
Committee, based on medical evidence satisfactory to the Committee, prevents a
Participant from engaging in the principal duties of his or her employment.



--------------------------------------------------------------------------------

1.3.5. Financial Hardship — an immediate, severe financial need of a
Participant, resulting from an event not reasonably foreseeable by the
Participant, which cannot be met by the Participant from other resources
reasonably available to the Participant from insurance or reimbursement,
liquidation of assets to the extent that would not itself cause severe financial
hardship or cessation of deferrals under the Plan. Such events would arise, for
example, from a serious illness, injury or accident of the Participant or a
dependent member of Participant’s family, loss of property due to casualty or
similar severe, extraordinary and unforeseeable circumstances beyond the control
of Participant detrimentally affecting the health or welfare of the Participant
or a dependent member of Participant’s family. The Committee shall determine
when Financial Hardship occurs and its determination shall be final and not
subject to review or challenge by a Participant. However, when the term
“Financial Hardship” is used in the Plan Statement in connection with the Post
2004 Account, it shall be construed to have the same meaning consistent with the
term “Unforeseeable Emergency” as used in section 409A of the Code.

1.3.6. Fiscal Year — the annual period ending on the Saturday closest to the
last day of February or such fiscal year of Apogee as it may be changed
hereafter from time to time.

1.3.7. Incentive Plan — the incentive compensation arrangement of Apogee as
adopted on a year to year basis, prior to the end of a Fiscal Year, and as
revised from time to time, which provides for incentive compensation to selected
management employees of Apogee or its Subsidiaries on the attainment of defined
financial goals during the course of a Fiscal Year, if said employee remains in
the employ of Apogee or its Subsidiaries at the end of that Fiscal Year.

1.3.8. Participant — a person employed by Apogee or its Subsidiaries who is a
participant in and eligible to receive compensation under the Incentive Plan and
who has elected to defer such compensation under this Plan, or a person who,
prior to the time of Retirement, death, Disability, or Termination of
Employment, had elected to defer such compensation under this Plan and who
retains, or whose beneficiaries retain, benefits under the Plan and in
accordance with its terms.

1.3.9. Plan — this Deferred Incentive Compensation Plan, as it may be amended
from time to time.

1.3.10. Post 2004 Account — the Deferred Compensation Account excluding the Pre
2005 Account, if any.

1.3.11. Pre 2005 Benefit — the Deferred Compensation Account that was both
accrued and vested before January 1, 2005, under the terms of the Plan as of
December 31, 2004, if any.

1.3.12. Retirement — a Participant’s retirement at or after attaining age 65.

1.3.13. Subsidiary — a corporation, of which Apogee owns at least fifty percent
(50%) of the shares having voting power in the election of directors.

1.3.14. Termination of Employment — a Participant’s termination of employment
with Apogee or its Subsidiaries, whether voluntary or involuntary. However, when
the term

 

-2-



--------------------------------------------------------------------------------

“Termination of Employment” is used in the Plan Statement in connection with
Post 2004 Account, it shall be construed to have the same meaning consistent
with the term “Separation from Service” as used in section 409A of the Code.

SECTION 2

PARTICIPATION

2.1. Participation.

2.1.1. Participation by Affirmative Selection.

 

  (a) Each employee of an Employer selected for participation in this Plan for a
particular Plan Year by the Chief Executive Officer shall become a Participant
in this Plan as of the first day of that Plan Year.

 

  (b) The Chief Executive Officer shall not select any employee for
participation unless the Chief Executive Officer determines that such employee
will be for that Plan Year a member of a select group of management or highly
compensated employees (as that expression is used in ERISA).

 

  (c) The Chief Executive Officer shall select such employees for participation
in this Plan on a Plan Year by Plan Year basis. Selection for one Plan Year does
not entitle the employee to be selected any subsequent Plan Year.

 

  (d) If an employee selected for participation in this Plan for one year is not
selected for a subsequent Plan Year or if an employee selected for participation
ceases to be a member of a select group of management or highly compensated
employees (as that expression is used in ERISA), no further deferrals shall be
made by or for that employee but the Deferred Compensation Account shall not
thereby become distributable.

2.1.2. Election of Participants. For any Fiscal Year, any Participant may elect
to defer all or any portion of the compensation that may become payable to the
Participant under the Incentive Plan. The election shall be made in writing on
the form set forth in Exhibit A, designating the percentage or amount of the
compensation that may be due under the Incentive Plan which is to be deferred,
signed by the participant and delivered to the Director of Compensation prior to
the commencement of the Fiscal Year with respect to which the compensation is to
be earned and deferred. If an individual is employed by Apogee during the Fiscal
Year and is to be eligible for compensation under the Incentive Plan, that
individual shall make the election to defer prior to the first day of
employment. The election to defer under the Plan, once made, is irrevocable.

2.2. Specific Exclusion. Notwithstanding anything apparently to the contrary in
the Plan Statement or in any written communication, summary, resolution or
document or oral communication, no individual shall be a Participant in this
Plan, develop benefits under this Plan or be entitled to receive benefits under
this Plan (either for himself or herself or his or her survivors)

 

-3-



--------------------------------------------------------------------------------

unless such individual is a member of a select group of management or highly
compensated employees (as that expression is used in ERISA). If a court of
competent jurisdiction, any representative of the U.S. Department of Labor or
any other governmental, regulatory or similar body makes any direct or indirect,
formal or informal, determination that an individual is not a member of a select
group of management or highly compensated employees (as that expression is used
in ERISA), such individual shall not be (and shall not have ever been) a
Participant in this Plan at any time. If any person not so defined has been
erroneously treated as a Participant in this Plan, upon discovery of such error
such person’s erroneous participation shall immediately terminate ab initio and
the individual’s Account shall be forfeited immediately and such person shall be
obligated to reimburse the Employers for all amounts erroneously paid to him or
her.

SECTION 3

DEFERRED COMPENSATION ACCOUNT

3.1. Crediting the Account. Following the close of the Fiscal Year end, and as
soon thereafter as may be reasonably practicable, Apogee shall determine the
amount of compensation due a Participant, if any, under the Incentive Plan and
the portion deferred by a Participant shall then be credited to a general ledger
account. A separate account, the Deferred Compensation Account, shall be kept in
the name of each Participant and each beneficiary of a deceased Participant.

3.2. Earnings on the Account. The balance of each Participant’s Deferred
Compensation Account shall be credited as a book entry with interest, compounded
quarter-annually, on the last day of each quarter of each Fiscal Year, or
pro-rata for such lesser period as may occur in the event that the Deferred
Compensation Account is credited with deferred compensation or reduced by a
distribution from the Deferred Compensation Account on a day other than the last
day of a Fiscal Year quarter. The applicable interest rate in any Fiscal Year
shall be determined as of the beginning of each Fiscal Year and shall be the
greater of the following rates:

 

  (a) The sum of one and one-half percent (1-1/2%) plus the monthly average
yield for the last calendar month of the prior Fiscal Year on United States
Treasury securities adjusted to a constant maturity of ten (10) years, as
calculated and published by the Federal Reserve Board, or, if the Federal
Reserve Board discontinues its publication of such yields, as calculated by such
other source, based upon comparable information, as the Committee may select; or

 

  (b) One-half (1/2) of the rate of Apogee’s after-tax return on beginning
shareholders’ equity for the prior Fiscal Year, calculated by dividing Apogee’s
net earnings after deduction of taxes for the prior Fiscal Year by total
shareholders’ equity on the first day of the prior Fiscal Year, all as
determined by the regularly engaged certified public accountants of Apogee from
the audited, consolidated financial statements of Apogee.

3.3. Administration of the Account. Subject to Section 5, Apogee shall have the
right, but not the obligation to segregate funds which represent sums which
accrue in the Deferred Compensation Account, and, in the sole discretion of the
Committee, to hold such funds in cash or invest or reinvest the same in any
manner it deems desirable.

 

-4-



--------------------------------------------------------------------------------

SECTION 4

DISTRIBUTION OF DEFERRED COMPENSATION ACCOUNT

4.1. Events of Distribution. Distribution of the amount accrued on behalf of a
Participant in a Deferred Compensation Account shall be made in a lump sum upon
a date determined in the sole discretion of the Committee, but not later than
ninety (90) days from the date of the first to occur of the following events:

 

  (a) Participant’s Termination of Employment;

 

  (b) the Retirement of Participant;

 

  (c) the death of Participant;

 

  (d) the Disability of Participant; or

 

  (e) Financial Hardship affecting the Participant.

4.2. Alternative Distribution Methods. Notwithstanding the provisions of
Section 4.1, following the occurrence of an event described in Section 4.1,
except Financial Hardship, a distribution may be made in such other manner as a
Participant elects on the form attached hereto as Exhibit A executed and
delivered to the Committee at the time the Participant makes his or her first
election to defer compensation under the Plan. Except with respect to the Post
2004 Account, if a Participant elects distribution in a form other than lump
sum, the Committee, notwithstanding such election, shall have the right in its
sole discretion to vary the manner and time of making installment distributions,
in a lump sum or over a shorter or longer period of time as it may find
appropriate. In the event of Financial Hardship, the distribution shall not
exceed the amount determined by the Committee, in its sole discretion, to meet
the immediate need of the Participant on account of the Financial Hardship.

4.3. Installment Distributions. In the event of installment distribution, each
monthly installment shall be paid on the first day of each calendar month in an
amount equal to the balance credited to the Participant’s Deferred Compensation
Account on the date in which the first monthly distribution is to be made,
divided by the number of months for which the distribution is to be made.
However, following the close of the first Fiscal Year immediately succeeding the
first month of distribution, and for each Fiscal Year thereafter until the
Deferred Compensation Account is reduced to zero, an additional amount shall be
paid monthly to the Participant equal to one-twelfth (1/12) of the earnings on
the Participant’s Deferred Compensation Account for the prior Fiscal Year or any
portion thereof, as determined under Section 3.2.

4.4. Key Employee. Notwithstanding Section 4.1, if payments are to be made on
account of Termination of Employment to a Key Employee (as defined in
section 409A of the Code), payment

 

-5-



--------------------------------------------------------------------------------

of the Participant’s Post 2004 Account payable under Section 4.1 above shall be
suspended until a date that is six (6) months after the date of the Termination
of Employment. As soon as administratively feasible after the six (6) month
anniversary of the Participant’s Termination of Employment, the Participant
shall receive all payments, without interest, the Participant would have been
entitled to receive during this six month period had the Participant not been a
Key Employee. Thereafter, payments shall be made in accordance with Section 4.1
above. If a Participant dies prior to receiving a payment under this Section no
benefit shall be paid under this Section.

4.5. Beneficiary of Key Employee. In the Participant dies prior to receiving a
payment in accordance with Section 4.4, the Participant’s Beneficiary shall be
entitled to receive a lump sum payment equal to the amount of payments, without
interest, the Participant would have been entitled to receive prior to the
Participant’s death had the Participant not been a Key Employee.

SECTION 5

INTEREST OF PARTICIPANT

Nothing contained herein shall be deemed to create a trust of any kind or create
any fiduciary relationship. If funds related to a Deferred Compensation Account
are segregated or invested, they shall be and continue to be a part of the
general assets of Apogee, subject to the claims of its general creditors. No
person, other than Participant (or the Participant’s beneficiaries in the event
of death) shall have any claim against Apogee by virtue of the provisions of
this Plan. The rights of Participant (or the Participant’s beneficiaries in the
event of death) to receive payments from Apogee under this Plan are and shall be
no greater than the right of any unsecured general creditor of Apogee.

SECTION 6

DESIGNATION OF BENEFICIARIES

6.1. Right to Designate. Each Participant may designate, upon forms to be
furnished by and filed with the Plan Administrator, one or more primary
Beneficiaries or alternative Beneficiaries to receive all or a specified part of
such Participant’s Account in the event of such Participant’s death. The
Participant may change or revoke any such designation from time to time without
notice to or consent from any Beneficiary. No such designation, change or
revocation shall be effective unless executed by the Participant and received by
the Plan Administrator during the Participant’s lifetime.

6.2. Failure of Designation. If a Participant:

 

  (a) fails to designate a Beneficiary,

 

  (b) designates a Beneficiary and thereafter revokes such designation without
naming another Beneficiary, or

 

-6-



--------------------------------------------------------------------------------

  (c) designates one or more Beneficiaries and all such Beneficiaries so
designated fail to survive the Participant,

such Participant’s Account, or the part thereof as to which such Participant’s
designation fails, as the case may be, shall be payable to the first class of
the following classes of automatic Beneficiaries with a member surviving the
Participant and (except in the case of surviving issue) in equal shares if there
is more than one member in such class surviving the Participant:

Participant’s surviving spouse

Participant’s surviving issue per stirpes and not per capita

Participant’s surviving parents

Participant’s surviving brothers and sisters

Representative of Participant’s estate.

6.3. Disclaimers by Beneficiaries. A Beneficiary entitled to a distribution of
all or a portion of a deceased Participant’s Account may disclaim an interest
therein subject to the following requirements. To be eligible to disclaim, a
Beneficiary must be a natural person, must not have received a distribution of
all or any portion of the Account at the time such disclaimer is executed and
delivered, and must have attained at least age twenty-one (21) years as of the
date of the Participant’s death. Any disclaimer must be in writing and must be
executed personally by the Beneficiary before a notary public. A disclaimer
shall state that the Beneficiary’s entire interest in the undistributed Account
is disclaimed or shall specify what portion thereof is disclaimed. To be
effective, duplicate original executed copies of the disclaimer must be both
executed and actually delivered to the Plan Administrator after the date of the
Participant’s death but not later than one hundred eighty (180) days after the
date of the Participant’s death. A disclaimer shall be irrevocable when
delivered to the Plan Administrator. A disclaimer shall be considered to be
delivered to the Plan Administrator only when actually received by the Plan
Administrator. The Plan Administrator shall be the sole judge of the content,
interpretation and validity of a purported disclaimer. Upon the filing of a
valid disclaimer, the Beneficiary shall be considered not to have survived the
Participant as to the interest disclaimed. A disclaimer by a Beneficiary shall
not be considered to be a transfer of an interest in violation of the provisions
of Section 5 and shall not be considered to be an assignment or alienation of
benefits in violation of federal law prohibiting the assignment or alienation of
benefits under this Plan. No other form of attempted disclaimer shall be
recognized by the Plan Administrator.

6.4. Definitions. When used herein and, unless the Participant has otherwise
specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, “issue” means all persons who are lineal descendants of
the person whose issue are referred to, including legally adopted descendants
and their descendants but not including illegitimate descendants and their
descendants; “child” means an issue of the first generation; “per stirpes” means
in equal shares among living children of the person whose issue are referred to
and the issue (taken collectively) of each deceased child of such person, with
such issue taking by right of representation of such deceased child; and
“survive” and “surviving” mean living after the death of the Participant.

6.5. Special Rules. Unless the Participant has otherwise specified in the
Participant’s Beneficiary designation, the following rules shall apply:

 

  (a) If there is not sufficient evidence that a Beneficiary was living at the
time of the death of the Participant, it shall be deemed that the Beneficiary
was not living at the time of the death of the Participant.

 

-7-



--------------------------------------------------------------------------------

  (b) The automatic Beneficiaries specified in Section 6.2 and the Beneficiaries
designated by the Participant shall become fixed at the time of the
Participant’s death so that, if a Beneficiary survives the Participant but dies
before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary’s
estate.

 

  (c) If the Participant designates as a Beneficiary the person who is the
Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. (The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form executed by the
Participant and received by the Plan Administrator after the date of the legal
termination of the marriage between the Participant and such former spouse, and
during the Participant’s lifetime.)

 

  (d) Any designation of a nonspouse Beneficiary by name that is accompanied by
a description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death.

 

  (e) Any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant’s death.

A Beneficiary designation is permanently void if it either is executed or is
filed by a Participant who, at the time of such execution or filing, is then a
minor under the law of the state of the Participant’s legal residence. The Plan
Administrator shall be the sole judge of the content, interpretation and
validity of a purported Beneficiary designation.

6.6. No Spousal Rights. Prior to the death of the Participant, no spouse or
surviving spouse of a Participant and no person designated to be a Beneficiary
shall have any rights or interest in the benefits credited under this Plan
including, but not limited to, the right to be the sole Beneficiary or to
consent to the designation of Beneficiaries (or the changing of designated
Beneficiaries) by the Participant.

6.7. Death Prior to Full Distribution. If, at the death of the Participant, any
payment to the Participant was due or otherwise pending but not actually paid,
the amount of such payment shall be included in the Account which are payable to
the Beneficiary (and shall not be paid to the Participant’s estate).

 

-8-



--------------------------------------------------------------------------------

6.8. Facility of Payment. In case of the legal disability, including minority,
of a Participant or Beneficiary entitled to receive any distribution under this
Plan, payment shall be made, if the Plan Administrator shall be advised of the
existence of such condition:

 

  (a) to the duly appointed guardian, conservator or other legal representative
of such Participant or Beneficiary, or

 

  (b) to a person or institution entrusted with the care or maintenance of the
incompetent or disabled Participant or Beneficiary, provided such person or
institution has satisfied the Plan Administrator that the payment will be used
for the best interest and assist in the care of such Participant or Beneficiary,
and provided further, that no prior claim for said payment has been made by a
duly appointed guardian, conservator or other legal representative of such
Participant or Beneficiary.

Any payment made in accordance with the foregoing provisions of this section
shall constitute a complete discharge of any liability or obligation of the Plan
Administrator therefor.

SECTION 7

GENERAL MATTERS

7.1. Amendment and Termination.

7.1.1. Before a Change in Control. Prior to the occurrence of a Change in
Control, the Committee may unilaterally amend the Plan Statement prospectively,
retroactively or both, at any time and for any reason deemed sufficient by it
without notice to any person affected by this Plan and may likewise terminate
this Plan both with regard to persons expecting to receive benefits in the
future; provided, however, that:

 

  (a) the benefit, if any, payable to or with respect to a Participant who has
had a Termination of Employment as of the effective date of such amendment or
the effective date of such termination shall not be, without the written consent
of the Participant, diminished by such amendment or termination, and

 

  (b) the benefit, if any, payable to or with respect to each other Participant
determined as if such Participant had a Termination of Employment on the
effective date of such amendment or the effective date of such termination shall
not be, without the written consent of the Participant, diminished by such
amendment or termination.

7.1.2. After a Change in Control.

 

  (a) Existing Participants. After the occurrence of a Change in Control, the
Committee may only amend the Plan Statement or terminate this Plan as applied to
Participants who are Participants on the date of the Change in Control if:

 

  (i) all benefits payable to or with respect to persons who were Participants
as of the Change in Control (including benefits earned before and benefits
earned after the Change in Control) have been paid in full, or

 

-9-



--------------------------------------------------------------------------------

  (ii) eighty percent (80%) of all the Participants determined as of the date of
the Change in Control give knowing and voluntary written consent to such
amendment or termination.

 

  (b) New Participants. After the occurrence of a Change in Control, as applied
to Participants who are not Participants on the date of the Change in Control,
the Committee may unilaterally amend the Plan Statement prospectively,
retroactively or both, at any time and for any reason deemed sufficient by it
without notice to any person affected by this Plan and may likewise terminate
this Plan.

7.1.3. No Oral Amendments. No modification of the terms of the Plan Statement or
termination of the Plan shall be effective unless it is in writing and signed on
behalf of the Committee by a person authorized to execute such writing. No oral
representation concerning the interpretation or effect of the Plan Statement
shall be effective to amend the Plan Statement.

7.1.4. No Amendment to Section 5. No amendment may be made to Section 5 of the
Plan Statement.

7.1.5. Plan Binding on Successors. Apogee will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of Apogee), by agreement, to
expressly assume and agree to perform this Plan in the same manner and to the
same extent that Apogee would be required to perform it if no such succession
had taken place.

7.1.6. Termination. Following a termination of the Plan, Deferred Compensation
Accounts shall remain in the Plan until the Participant becomes eligible for the
benefits provided in Section 4. The termination of the Plan shall not adversely
affect any Participant or Beneficiary who has become entitled to the payment of
any benefits under the Plan as of the date of termination. Notwithstanding the
foregoing, to the extent permissible under section 409A of the Internal Revenue
Code and related Treasury regulations and guidance, if there is a termination of
the Plan with respect to all Participants, the Committee shall have the right,
in its sole discretion, and notwithstanding any elections made by the
Participant, to immediately pay all benefits in a lump sum following such
termination of the Plan.

7.2. ERISA Administrator. Apogee shall be the plan administrator of this Plan.

7.3. Service of Process. In the absence of any designation to the contrary by
Apogee, the Secretary of Apogee is designated as the appropriate and exclusive
agent for the receipt of service of process directed to this Plan in any legal
proceeding, including arbitration, involving this Plan.

 

-10-



--------------------------------------------------------------------------------

7.4. Administrative Determinations. The Committee shall make such determinations
as may be required from time to time in the administration of this Plan. The
Committee shall have the discretionary authority and responsibility to interpret
and construe the Plan Statement and to determine all factual and legal questions
under this Plan, including but not limited to the entitlement of Participants
and others, and the amounts of their respective interests. Each interested party
may act and rely upon all information reported to them hereunder and need not
inquire into the accuracy thereof, nor be charged with any notice to the
contrary.

7.5. Rules and Regulations. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Committee.

7.6. Certifications. Information to be supplied or written notices to be made or
consents to be given by the Committee pursuant to any provision of the Plan
Statement may be signed in the name of the Committee by any member who has been
authorized to make such certification or to give such notices or consents.

7.7. Errors in Computations. Apogee nor the Committee shall not be liable or
responsible for any error in the computation of any benefit payable to or with
respect to any Participant resulting from any misstatement of fact made by the
Participant or by or on behalf of any survivor to whom such benefit shall be
payable, directly or indirectly, to Apogee, and used by the Apogee in
determining the benefit. Apogee shall not be obligated or required to increase
the benefit payable to or with respect to such Participant which, on discovery
of the misstatement, is found to be understated as a result of such misstatement
of the Participant. However, the benefit of any Participant which is overstated
by reason of any such misstatement or any other reason shall be reduced to the
amount appropriate in view of the truth (and to recover any prior overpayment by
offset or other legal process).

SECTION 8

CLAIMS PROCEDURE

Without limiting the generality of the following, an application for benefits
under Section 3 shall be processed as a claim for the purposes of this section.

8.1. Original Claim. Any person may file with the Committee a written claim for
benefits under this Plan. Within ninety (90) days after the filing of such a
claim, the Committee shall notify the claimant in writing whether his or her
claim is upheld or denied in whole or in part or shall furnish the claimant a
written notice describing specific special circumstances requiring a specified
amount of additional time (but not more than one hundred eighty days from the
date the claim was filed) to reach a decision on the claim. If the claim is
denied in whole or in part, the Committee shall state in writing:

 

  (a) the specific reasons for the denial;

 

  (b) the specific references to the pertinent provisions of the Plan Statement
on which the denial is based;

 

-11-



--------------------------------------------------------------------------------

  (c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (d) an explanation of the claims review procedure set forth in this section.

8.2. Claims Review Procedure. Within sixty (60) days after receipt of notice
that his or her claim has been denied in whole or in part, the claimant may file
with the Committee a written request for a review and may, in conjunction
therewith, submit written issues and comments. Within sixty (60) days after the
filing of such a request for review, the Committee shall notify the claimant in
writing whether, upon review, the claim was upheld or denied in whole or in part
or shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred twenty days from the date the request for review was filed) to reach
a decision on the request for review.

8.3. General Rules.

 

  (a) No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the claims procedure.
The Committee may require that any claim for benefits and any request for a
review of a denied claim be filed on forms to be furnished by the Committee upon
request.

 

  (b) All decision on claims and on requests for a review of denied claims shall
be made by the Committee.

 

  (c) The Committee may, in its discretion, hold one or more hearings on a claim
or a request for a review of a denied claim.

 

  (d) Claimants may be represented by a lawyer or other representative (at their
own expense), but the Committee reserves the right to require the claimant to
furnish written authorization. A claimant’s representative shall be entitled to
receive copies of notices sent to the claimant.

 

  (e) The decision of the Committee on a claim and on a request for a review of
a denied claim shall be served on the claimant in writing. If a decision or
notice is not received by a claimant within the time specified, the claim or
request for a review of a denied claim shall be deemed to have been denied.

 

  (f) Prior to filing a claim or a request for a review of a denied claim, the
claimant or his or her representative shall have a reasonable opportunity to
review a copy of the Plan Statement and all other pertinent documents in the
possession of Apogee.

 

  (g) The Committee may permanently or temporarily delegate all or a portion of
its authority and responsibility under this Section to a another committee or to
an individual.

 

-12-



--------------------------------------------------------------------------------

  (h) The procedures and remedies herein are not exclusive. Subsequent to a
Change in Control, a Participant or surviving spouse of a Participant shall not
be required to exhaust these administrative remedies. If there is litigation
regarding the benefits payable to or with respect to a Participant, then
notwithstanding Section 7.4, determinations made by the Committee subsequent to
a Change in Control (even if such determinations relate to events occurring
wholly or partially before the Change in Control) shall not be afforded any
deference and the matter shall be heard de novo.

 

  (i) If any Participant successfully litigates, in whole or in part, any claim
for benefits under this Plan, the court shall award reasonable attorney’s fees
and costs of the action to the Participant.

SECTION 9

CONSTRUCTION

9.1. ERISA Status. This Plan is adopted with the understanding that it is an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees as
provided in section 201(2), section 301(3) and section 401(a)(1) of ERISA. Each
provision shall be interpreted and administered accordingly.

9.2. IRC Status. This Plan is intended to be a nonqualified deferred
compensation arrangement. The rules of section 401(a) et. seq. of the Code shall
not apply to this Plan. The rules of section 3121(v) and section 3306(r)(2) of
the Code shall apply to this Plan. The rules of section 409A of the Code shall
apply to this Plan to the extent applicable and this Plan Statement shall be
construed and administered accordingly. Apogee has affirmatively determined that
all amounts deferred under the Plan that were earned and vested before
January 1, 2005, shall not be subject to section 409A of the Code (i.e., will be
“grandfathered” under the law as it existed before section 409A of the Code) and
this Plan Statement shall be construed and administered accordingly.
Notwithstanding the foregoing, neither Apogee nor any of its officers,
directors, agents or affiliates shall be obligated, directly or indirectly, to
any Participant or any other person for any taxes, penalties, interest or like
amounts that may be imposed on the Participant or other person on account of any
amounts under this Plan or on account of any failure to comply with any Code
section.

9.3. Disqualification. Notwithstanding any other provision of the Plan Statement
or any election or designation made under this Plan, any individual who
feloniously and intentionally kills a Participant shall be deemed for all
purposes of this Plan and all elections and designations made under this Plan to
have died before such Participant. A final judgment of conviction of felonious
and intentional killing is conclusive for this purpose. In the absence of a
conviction of felonious and intentional killing, Apogee shall determine whether
the killing was felonious and intentional for this purpose.

9.4. Rules of Document Construction. Whenever appropriate, words used herein in
the singular may be read in the plural, or words used herein in the plural may
be read in the singular; the masculine may include the feminine; and the words
“hereof,” “herein” or “hereunder” or other

 

-13-



--------------------------------------------------------------------------------

similar compounds of the word “here” shall mean and refer to the entire Plan
Statement and not to any particular paragraph or Sections of the Plan Statement
unless the context clearly indicates to the contrary. The titles given to the
various Sections of the Plan Statement are inserted for convenience of reference
only and are not part of the Plan Statement, and they shall not be considered in
determining the purpose, meaning or intent of any provision hereof.
Notwithstanding any thing apparently to the contrary contained in the Plan
Statement, the Plan Statement shall be construed and administered to prevent the
duplication of benefits provided under this Plan and any other qualified or
nonqualified plan maintained in whole or in part by Apogee.

9.5. References to Laws. Any reference in the Plan Statement to a statute or
regulation shall be considered also to mean and refer to any subsequent
amendment or replacement of that statute or regulation.

9.6. Effect on Employment. Neither the terms of the Plan Statement nor the
benefits under this Plan nor the continuance thereof shall be a term of the
employment of any employee. Apogee shall not be obliged to continue this Plan.
The terms of this Plan shall not give any employee the right to be retained in
the employment of any employer.

9.7. Choice of Law. This instrument has been executed and delivered in the State
of Minnesota and has been drawn in conformity to the laws of that State and
shall, except to the extent that federal law is controlling, be construed and
enforced in accordance with the laws of the State of Minnesota.

9.8. Delegation. No person shall be liable for an act or omission of another
person with regard to a responsibility that has been allocated to or delegated
to such other person pursuant to the terms of the Plan Statement or pursuant to
procedures set forth in the Plan Statement.

9.9. Not an Employment Contract. This Plan is not and shall not be deemed to
constitute a contract of employment between any Employer and any employee or
other person, nor shall anything herein contained be deemed to give any employee
or other person any right to be retained in any Employer’s employ or in any way
limit or restrict any Employer’s right or power to discharge any employee or
other person at any time and to treat him without regard to the effect which
such treatment might have upon him as a Participant in this Plan.

9.10. Tax Withholding. The Employers (or any other person legally obligated to
do so) shall withhold the amount of any federal, state or local income tax,
payroll tax or other tax required to be withheld under applicable law with
respect to any amount payable under this Plan. All benefits otherwise due
hereunder shall be reduced by the amount to be withheld.

9.11. Expenses. All expenses of administering the benefits due under this Plan
shall be borne by the Employers.

9.12. Spendthrift Provision. No Participant or Beneficiary shall have any
interest in any Account which can be transferred nor shall any Participant or
Beneficiary have any power to anticipate, alienate, dispose of, pledge or
encumber the same while in the possession or control of the Employers. The Plan
Administrator shall not recognize any such effort to convey any interest under
this Plan. No benefit payable under this Plan shall be subject to attachment,
garnishment, execution following judgment or other legal process before actual
payment to such person.

 

-14-



--------------------------------------------------------------------------------

The power to designate Beneficiaries to receive the Account of a Participant in
the event of such Participant’s death shall not permit or be construed to permit
such power or right to be exercised by the Participant so as thereby to
anticipate, pledge, mortgage or encumber such Participant’s Account or any part
thereof, and any attempt of a Participant so to exercise said power in violation
of this provision shall be of no force and effect and shall be disregarded by
the Employers.

This section shall not prevent the Plan Administrator from exercising, in its
discretion, any of the applicable powers and options granted to it upon the
occurrence of a Separation From Service, as such powers may be conferred upon it
by any applicable provision hereof.

9.13. Certifications. Information to be supplied or written notices to be made
or consents to be given by the Plan Administrator pursuant to any provision of
this Plan may be signed in the name of the Plan Administrator by any officer who
has been authorized to make such certification or to give such notices or
consents.

9.14. Errors in Computations. Participants shall be obligated to furnish such
information (including but not limited to current mailing addresses, social
security numbers, marital status, dates of birth and the like) as the Plan
Administrator may from time to time require for the effective and efficient
administration of this Plan. The Plan Administrator shall not be liable or
responsible for any error in the computation of any benefit payable to or with
respect to any Participant resulting from any misstatement of fact made by the
Participant or by or on behalf of any survivor to whom such benefit shall be
payable, directly or indirectly, to the Plan Administrator, and used by the Plan
Administrator in determining the benefit. The Plan Administrator shall not be
obligated or required to increase the benefit payable to or with respect to such
Participant which, on discovery of the misstatement, is found to be understated
as a result of such misstatement of the Participant. However, the benefit of any
Participant which is overstated by reason of any such misstatement or any other
reason shall be reduced to the amount appropriate in view of the truth (and to
recover any prior overpayment).

Dated: October 13, 2006

 

APOGEE ENTERPRISES, INC. By  

/s/ Russell Huffer

Its   Chairman and Chief Executive Officer

 

-15-